DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa (JP 02012098506A) in view of Inuiya (United States Patent Publication 4, 152, 722).

With respect to claim  1, Ashizawa discloses a projector comprising: a projector  body (see the projector of 15 in figs.1 and 2); an image forming panel (see fig.2, 21); a 
But Ashizawa does not disclose a second lens wherein a projection distance or a projection angle of the first projection lens is different from a projection distance or a projection angle of the second projection lens and wherein the first projection lens and the second projection lens project a projected image using the optical member and the image forming panel commonly.
 Inuiya teaches the projector system comprising: a first projection lens and a second projection lens (see col.5, lines 9-11: “The projection lens system may be 
comprised of a plurality of selectable lenses mounted on a lens turret to change scale ” which discloses the implementation of a lens turret ), a projection distance or a projection angle of the first projection lens is different from a projection distance or a projection angle of the second projection lens ()(see col.5, lines 9-11: “The projection lens system may be comprised of a plurality of selectable lenses …on a lens turret to change scale ” which discloses the implementation of a lens turret ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Ashizawa with the teaching of Inuiya so that the projection system includes a second lens wherein a projection distance or a projection angle of the first projection lens is different from a projection distance or a projection angle of the second projection lens and wherein the first projection lens and the second projection lens project a projected image using the 

With respect to claim 2, Ashizawa in view of Inuiya discloses the projector system according to claim 1, Ashizawa in combination with Inuiya wherein the first projection lens and the second projection lens are shiftable with respect to the projector body at least in a vertical direction (see fig.3; also see the 112 rejection above), so that the projector can change a projection position of the projected image in a state where a position of the projector is fixed (see the operation disclosed in fig.3).

With respect to claim 3, Ashizawa in view of Inuiya discloses the projector system according to claim 1, wherein the projection lens is shiftable with respect to the projector body in a horizontal direction (see the operation disclosed in fig.1).


Claim 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa (JP 02012098506A) in view of Inuiya (United States Patent Publication 4, 152, 722) and Roessel (United States Patent Publication 5, 469, 236).

With respect to claim 4, Ashizawa discloses the projector system according to claim 1, further comprising a second frame (see 13 in fig.2) that holds at least an emission lens (see the emission lens of 27), a first frame to hold the an incident lens (see the container for lens 23 in fig.2), a third frame (22 in fig.2), wherein the first projection lens is a combination of at least the second frame and the third frame (see 12 
Roessel discloses the third frame that holds an intermediate lens (see the lenses of 40, 42 and 44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Ashizawa in view of Inuiya with the teaching of Roessel so that the third frame that holds an intermediate lens to facilitate control of the imaging beam.

With respect to claim  5, Ashizawa in view of Inuiya and Roessel discloses the projector system according to claim 4, Ashizawa discloses wherein the optical member (see 23 in fig.2) is the incident lens of the first frame (see the incident lens of the first frame 23 in fig.2).

With respect to claim  6, Ashizawa in view of Inuiya and Roessel discloses the projector system according to claim 4, Ashizawa does not explicitly disclose  further comprising: a fourth frame that holds the optical axis bending member, wherein the first projection lens is a combination of at least the fourth frame, the second frame, and the third frame.
Roessel does disclosed utilizing a fourth frame member (see 26 or 46 in fig.3) a holds the optical axis bending member (48 or 28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Ashizawa in view 

With respect to claim  7, Ashizawa in view of Inuiya and Roessel discloses the projector system according to claim 4, Ashizawa in combination with Roessel discloses  further comprising: wherein the optical axis bending member (see the member of 26 in fig.2 of Ashizawa ) and the intermediate lens (see Roessel the lenses of 40, 42 and 44 in fig.3 ) are located outside of an edge of the projector body in a side view (see the lenses of 40, 42 and 44), and wherein the incident lens (see the incident lens 23) and the emission lens (see 27 in fig.2 and compare to the configuration of  fig.6) are located inside of the edge of the projector body in the side view (see the location of 23 and see 27 in fig.2 and compare to the configuration of  fig.6).

With respect to claim  8, Ashizawa in view of Inuiya and Roessel discloses the projector system according to claim 7, Ashizawa  does not explicitly disclose  wherein the incident lens is located more inside of the edge than the emission lens in the side view.
Roessel discloses wherein the proximal lens (lens closest to the body of the device in fig.2) is located more inside of the edge (see the edge of 12 in fig.2) than the distal lens in the side view (see the configuration in fig.3).



With respect to claim 9, Ashizawa in view Inuiya and Roessel discloses the projector system according to claim 4 further comprising: Ashizawa in view of Inuiya in combination with Roessel disclose  a holding member (see the holder of 25) the first frame (see the first frame which includes  11 in fig.1, and which holds 23; also see the configuration of fig.1 ) and the lens mount (see 13 and 12 in fig.1), wherein the first projection lens and the holding member composes a substantially U-shaped optical path (see the configuration disclosed by fig.6).

With respect to claim 10, Ashizawa in view of Inuiya and Roessel discloses the projector system according to claim 4, further comprising: a holding member (see the holder of 25) including another optical axis bending member (see 25), the first frame (see the first frame which includes 11 in fig.1, and which holds 23; also see the configuration of fig.1) and the lens mount (see 13 and 12 in fig.1).

Response to Arguments
10/26/2020 have been fully considered but they are not persuasive. 
Applicant argues that Ashizawa fails to teach the first projection lens including an optical axis bending member or the second projection lens is selectively mounted, "wherein the first projection lens and the second projection lens project a projected image using the optical member and the image forming panel commonly." 
Applicant further argues that Inuiya fails to teach the first projection lens including an optical axis bending member or the second projection lens is selectively mounted, wherein the first projection lens and the second projection lens project a projected image using the optical member and the image forming panel commonly. Therefore, a proper obviousness rejection cannot be asserted.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore as discussed above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Ashizawa with the teaching of Inuiya so that the projection system includes a second lens wherein a projection distance or a projection angle of the first projection lens is different from a projection distance or a projection angle of the second projection lens and wherein the first projection lens and the second projection 
Therefore claim 1 is obvious over Ashizawa in view of Inuiya.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882